[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO REVIEW AND REVISE
The court heard oral argument on motion number 123.00 entitled "Motion to Review and Revise." The court has reviewed the decision and declines to revise it. The memorandum of decision is a comprehensive financial plan established by the court to address all of the statutory criteria concerning alimony, child support, counsel fees and division of property. The court attaches to this memorandum of decision a copy of the health certificate which was filed in this action. It provides that the husband had one year of college. Also, the parties agreed on the record that the item listed in paragraph 13 was a typographical error and, therefore, needs no clarification. The two People's Bank IRAs ars $6,350,000.00.
Accordingly, the motion to review and revise is denied.
EDWARD R. KARAZIN, JR., JUDGE